Filed 9/15/16 In re E.B. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re E.B., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                   A147353
E.B.,                                                                (Lake County
         Defendant and Appellant.                                    Super. Ct. No. JV-311294)




         Appellant E.B. appeals following a jurisdictional admission and the juvenile
court’s subsequent dispositional order. Appellant’s counsel has raised no issue on appeal
and asks this court for an independent review of the record to determine whether there are
any arguable issues. (Anders v. California (1967) 386 U.S. 738; People v. Wende (1979)
25 Cal. 3d 436.) Appellate counsel advised appellant of his right to file a supplementary
brief to bring to this court’s attention any issue he believes deserves review. (People v.
Kelly (2006) 40 Cal. 4th 106.) Appellant has not filed such a brief. We have reviewed the
entire record, find no arguable issues, and affirm.




                                                             1
                                      BACKGROUND
         On November 6, 2015, an amended Welfare and Institutions Code section 602,
subdivision (a)1 petition was filed charging appellant, then 16 years old, with one
misdemeanor count of vandalism (Pen. Code, § 594, subd. (a)) and one misdemeanor
count of trespassing (id., § 602, subd. (m)).
         According to the probation report, the vandalism charge was based on an August
2015 incident involving damage to an elementary school. Appellant matched the
description provided by witnesses and, in a police interview on the day of the incident,
admitted being at the elementary school earlier that day, said he was angry and started to
throw things after his girlfriend broke up with him, and admitted the damage “was
probably” caused by him. The trespassing charge was based on a September 2015
incident in which appellant and others admitted to meeting without permission on high
school property to smoke marijuana.
         On November 30, 2015, appellant admitted the vandalism charge and the juvenile
court dismissed the trespassing charge. The probation report stated appellant was
previously placed on probation twice, for second degree burglary and challenging a fight
on school grounds. The report noted appellant had twice completed substance abuse
counseling programs, apparently as part of these two probation terms. Despite these
programs, appellant tested positive for drugs in August 2015 and, in December 2015,
admitted daily use of marijuana and occasional use of alcohol.
         In December 2015, the juvenile court adjudged appellant a ward of the court and
ordered him to remain in the custody of his parents under the supervision of a probation
officer. The court ordered appellant’s eligibility to acquire a driver’s license delayed for
one year, pursuant to Vehicle Code section 13202.6; imposed a restitution fine of fifty
dollars; and directed restitution to the school district in an amount determined by the
probation officer, with the opportunity for review by the court. The court imposed terms



1
    All undesignated section references are to the Welfare and Institutions Code.


                                                2
and conditions including drug and alcohol counseling, warrantless searches, 20 hours of
community service, a curfew, and enrollment in drug court.
                                       DISCUSSION
       We have reviewed the record and found no arguable appellate issues.
       Appellant was represented by legal counsel throughout the proceedings and there
is no indication in the record that counsel was ineffective. Prior to his admission,
appellant signed a written waiver form acknowledging the rights he was waiving; he was
also questioned by the juvenile court at the time of his admission. There is no indication
in the record that his admission was not knowing and voluntary.
       The order delaying appellant’s eligibility for a driver’s license was proper. (Veh.
Code, § 13202.6, subd. (a)(1) [where person convicted of Pen. Code, § 594 does not have
driver’s license, “the court shall order the department to delay issuing the privilege to
drive for not less than one year nor more than three years subsequent to the time the
person becomes legally eligible to drive”].) Appellant was advised this was a possible
consequence of his admission on the written waiver form.
       The restitution order and fine was proper. (In re Karen A. (2004) 115 Cal. App. 4th
504, 511 [juvenile court may direct probation officer to determine amount of restitution];
§ 730.6, subd. (b)(2) [restitution fine for misdemeanor offenses shall not exceed $100].)
The terms and conditions imposed are reasonable and not an abuse of discretion.
                                      DISPOSITION
       The judgment is affirmed.




                                              3
                  SIMONS, J.




We concur.




JONES, P.J.




NEEDHAM, J.




(A147353)




              4